Title: To John Adams from Samuel Cooper, 1 July 1778
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston July 1st. 1778
     
     After various Reports of the Capture of the Boston by a British Cruizer, and of her being struck with Lightning at Sea, it was with peculiar Pleasure I lately receiv’d an Assurance Of your Safe Arrival in France. Not long after you sail’d, Mrs. Adams wrote me a Letter upon a Report of Dr. Franklin’s having been assassinated, full of the tenderest Anxiety, and the most amiable Sentiments, sollicitous for the Safety of her dear Partner whom she had given up for a long Interval, to the Service of our Country. I did evr’y Thing I could, in my Reply, to sooth her afflicted Mind, and most sincerely take Part in the Joy which a Letter, I am just inform’d, she has receiv’d from you, must afford her. I feel happy that my Country has two such Negotiators as you and your Collegue at the first Court in Europe, and not a little proud that I can call you both my Friends. May Heaven support you under your public Cares, and prosper all your Efforts for the Safety and Happiness of our dear Country. I congratulate you on the Prospect of a speedy and glorious End to our great Contest, that must give us a distinguish’d Place among the Nations, and peculiar Honor to those whose Services have eminently contributed to it. The Monarch, at whose Court you reside, gave by his wise and generous Treaty, a new Turn to our Affairs. They were indeed very far from being desperate· without it, but the Alliance with France gave a new Spring in ev’ry Part, and rapidly brighten’d all our Prospects. Our Paper Credit is that which of all others still labors most. It has remain’d rather at a Stand for some Time then been much advanc’d. I hope by forreign Loans, or some Method or other, we shall soon be reliev’d in this important Point. I refer you for the State of our Affairs to the Paper, and Letter I have sent by this Conveyance to Dr. Franklin. The Vessel being on the Point of Sailing I must close. Adieu my dear Friend, and accept the warmest Tenders of Esteem and Affection from Your’s
     
      Saml. Cooper
     
    